PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Wisley, et al. 
Application No. 16/472,122
Filed: June 20, 2019
For: MONITORING THE OPERATION OF A WORK MACHINE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 10, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice requiring inventor’s Oath or Declaration (Notice) mailed on August 13, 2021. The issue fee was timely paid on November 10, 2021.  Accordingly, the application became abandoned on November 11, 2021.  The Office mailed a Notice of Abandonment on November 17, 2021.  
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  



In regard to item (1);

As stated in the petition decision mailed on March 10, 2022, the substitute statements for 
David Wisley, Alan Todd and Michael Looney submitted were not acceptable as the last known address of each inventor does not appear to have been provided; the inventor’s most recent home address must be given to enable the Office to communicate directly with the inventor as necessary. See, MPEP 602.08(a)(III).  As the petitioner has provided the last known address for the above inventors in the renewed petition, the addresses must be provided on a substitute statement as previously submitted.  New substitute statements that show the most recent home address for each inventor must be submitted to revive the application, as such, the petition cannot be granted at this time.  

The file still does not indicate a change of address has been submitted, as the address given on the petition still differs from the address of record.  However, as informed in the previous decision mailed on March 10, 2022, if appropriate, a change of address should be filed in accordance with MPEP 601.03.  The Office will mail all future correspondence solely to the address of record.  As a result, a courtesy copy will not be mailed to the address on the petition.

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 


Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)